Citation Nr: 1142560	
Decision Date: 11/18/11    Archive Date: 11/30/11	

DOCKET NO.  07-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bursitis of the hips.

2.  Entitlement to service connection for bilateral hallux rigidus.

3.  Entitlement to an evaluation in excess of 20 percent for a lumbar strain.

4.  Entitlement to an evaluation in excess of 20 percent for chondromalacia of the right knee.

5.  Entitlement to an evaluation in excess of 20 percent for chondromalacia with degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran has verified service from June 18 to June 29, 1990; May 31 to June 13, 1992; and November 20 to November 22, 1998.  The record suggests unverified service from July 1980 to September 2001.  The appellant is retired from the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2005, April 2007, and January 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, as well as a May 2010 decision by the Cleveland, Ohio RO.

For reasons which will become apparent, the issue of entitlement to an increased evaluation for a lumbar strain is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A chronic hip disability, including bursitis and osteoarthritis, was not shown in-service; compensably disabling osteoarthritis of the hips was not shown within a year of separation from active service; and a chronic hip disorder is not shown to be the result of any incident or incidents of the Veteran's period of active military service.

2.  Bilateral hallux rigidus was not present in service, or for many years thereafter, and it is not the result of any incident or incidents of the Veteran's period of active military service.

3.  The Veteran's chondromalacia of the right knee is not manifested by a either limitation of flexion to 15 degrees, a limitation of extension to 20 degrees, or favorable ankylosis.

4.  The Veteran's chondromalacia with degenerative joint disease of the left knee is not manifested by either a limitation of flexion to 15 degrees, a limitation of extension to 20 degrees, or favorable ankylosis.


CONCLUSIONS OF LAW

1.  A chronic hip disability was not incurred in or aggravated by active military service, and osteoarthritis of the hips may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Bilateral hallux rigidus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.303.

3.  The criteria for a combined evaluation in excess of 20 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261.

4.  The criteria for a combined evaluation in excess of 20 percent for chondromalacia with degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in September 2005, March and November 2006, July 2008, and September 2009 of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  She was additionally provided notice of the specific rating criteria for the disabilities currently on appeal in correspondence of July 2008, and how effective dates were to be determined in correspondence of March 2006.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, as well as available service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran seeks entitlement to service connection for bursitis of the hips, as well as for bilateral hallux rigidus.  In pertinent part, it is contended that both of those disabilities had their origin during the Veteran's period or periods of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Finally, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

The majority of the Veteran's service is unverified.  The sole service currently verified consists of various periods of active and inactive duty for training extending from June 18 to June 29, 1990; May 31 to June 13, 1992; and November 20 to November 22, 1998.  Notwithstanding repeated attempts by the RO to obtain them, the majority of the Veteran's service treatment records are unavailable.

The available service treatment records are negative for evidence of a chronic hip disability, or hallux rigidus.  The earliest clinical indication of the presence of arguably chronic hip disability is revealed by private medical records dated in June 1996, at which time the veteran received treatment for what was described as greater trochanteric bursitis of the hips.  At the time of that treatment, it was noted that the Veteran's bursitis was "exercise-induced," and that it would, therefore, resolve.  Moreover, while in September 1996, the Veteran was assigned a physical profile for right hip bursitis, there is no competent evidence that the bursitis in question had its origin during, or was in any way related to, a period of active service, active duty for training, or inactive duty for training.

At the time of an apparent service separation examination in September 2001, the Veteran gave no history of hip problems or hallux rigidus.  A physical examination of the Veteran's lower extremities and musculoskeletal system revealed findings that were within normal limits.  No pertinent diagnosis was noted.  Moreover, a VA general medical examination conducted in November 2002 was similarly negative for complaints, findings, or diagnoses of either chronic hip pathology or hallux rigidus.  The earliest clinical indication of the presence of hallux rigidus is revealed by private medical records dated in May 2008, at which time it was noted that the Veteran was under the medical care of a podiatrist for that disorder.  

Following a VA orthopedic examination in January 2010, the Veteran was diagnosed with bilateral trochanteric bursitis with associated right hip degenerative joint disease.  There is, however, no evidence that the pathology in question was in any way the result of, or in some way related to, the Veteran's period or periods of active military service.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Veteran has attributed the origin of her bilateral hip and hallux rigidus disabilities to her period or periods of active military service.  However, there currently exists no competent medical evidence that the Veteran suffers from either a chronic bilateral hip disability or hallux rigidus that either had their origin during, or are in any way the result of, a period or periods of active military service, to include active and/or inactive duty for training.  For service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current disability to that symptomatology.  Savage.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  Nor is there any indication that any bilateral hip disability or hallux rigidus originated during service.  

The Board acknowledges the Veteran's personal opinion regarding the origin of these disabilities.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities at issue to her period or periods of active military service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  As a lay person, the appellant is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the preponderance of the evidence is against the Veteran's claims.  Hence, entitlement to service connection for the disabilities in question must be denied.

Increased Ratings

The Veteran seeks entitlement to increased evaluations for her service-connected knee disabilities.  In pertinent part, it is contended that current manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 20 percent evaluations now assigned.

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

In a September 2002 rating decision VA granted entitlement to service connection, and a 20 percent evaluation, for chondromalacia of the left knee, now characterized as chondromalacia with degenerative joint disease of the left knee.  In a subsequent rating decision of April 2003, VA granted service connection, and a 20 percent evaluation, for chondromalacia of the right knee.

The Board notes that, in private correspondence of September 2005, the Veteran's private physician indicated that her chondromalacia of the knees had increased in severity.  It was noted that recent magnetic resonance imaging of the Veteran's right knee showed a complex signal present in the medical meniscus that was suspicious for a tear.

At the time of a subsequent VA orthopedic examination in September 2005, it was noted that the Veteran did not walk with a limp.  Further examination showed that the Veteran wore a brace on both her right and left knees.  The Veteran stated that her knees swelled frequently, and that they were weak and unstable. 

Physical examination of the Veteran's right knee was significant for the presence of swelling, but not crepitus.  A "recent" MRI reportedly showed a possible right meniscal tear.  Range of motion showed flexion to 90 degrees, with extension to 0 degrees accompanied by pain.  The Veteran's right knee appeared stable.  

Physical examination of the Veteran's left knee showed no evidence of any swelling or crepitus.  Range of motion measurements showed flexion to 110 degrees, with extension to 0 degrees.  Radiographic studies were notable only for minimal degenerative joint disease on the left only.  The examiner opined that based on examination findings, it was difficult to evaluate the relative increased severity of the Veteran's knee pathology.

At a January 2010 VA orthopedic examination the Veteran indicated that her knee disabilities were becoming progressively worse.  She reported having problems with right knee instability and pain.  She denied deformity or giving way, stiffness, weakness, and incoordination.  Similarly denied were any episodes of dislocation or subluxation, locking, effusion, or inflammation.

Regarding her left knee, the Veteran complained of instability and pain, though with no deformity, giving way, stiffness, weakness, or incoordination.  Similarly denied were episodes of dislocation or subluxation, locking, or effusion.

On physical examination, the Veteran's right knee showed no evidence of any crepitation, clicks or snaps, or grinding.  There was no evidence of instability, or patellar or meniscus abnormality.  

Physical examination of the Veteran's left knee showed evidence of effusion, though with no crepitation, mass behind the knee, clicks, snaps, or grinding.  The examination was significant for moderate, medial/lateral instability, though with no patellar or meniscus abnormalities.  Range of motion measurements showed flexion of 145 degrees, with extension of 0 degrees for both knees.  There was objective evidence of pain with active motion of the Veteran's left knee, though not with the right knee.  There was no evidence of joint ankylosis.  Radiographic studies showed bilateral degenerative joint disease with joint space narrowing and marginal osteophyte formation.  Also noted was some degenerative joint disease of the patellofemoral joint, and, on the left, a posteriorly-located synovial chondromatosis.  The pertinent diagnoses were right and left knee chondromalacia/degenerative joint disease.

Pursuant to applicable law and regulation, a 20 percent evaluation would be in order if there is moderate recurrent subluxation and/or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   A 20 percent evaluation is, similarly, in order where there is evidence of a limitation of flexion to 30 degrees, and/or a limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261. 

Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Code 5003 (2011).

A 30 percent evaluation is in order where there is evidence of severe recurrent subluxation and/or lateral instability, or where there is a limitation of flexion to 15 degrees, and/or a limitation of extension to 20 degrees.  A 30 percent evaluation is also warranted where there is evidence of ankylosis of the knee with a favorable angle and full extension, or in slight flexion between 0 and 10 degrees.  See 38 C.F.R. § 4.71a and Part 4, Codes 5256, 5257, 5260, 5261.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59, when read together, provide that painful motion of a major joint (such as the knee) caused by degenerative arthritis, where such arthritis is established by X-ray findings, is deemed to be limited motion, and, as such, is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

VA General Counsel has held that a Veteran who is rated for arthritis is also eligible for a separate, compensable evaluation for instability of the knee where both are clinically present.  See VAOPGCPREC 23-27, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Applying these principles to the evidence of record, the Board is of the opinion that the Veteran is entitled to a 20 percent evaluation, but no more, for each of her service-connected knees.  In that regard, while at the time of the aforementioned VA orthopedic examination in September 2005, the Veteran exhibited some limitation of motion of each knee, as of the time of a more recent VA examination in January 2010, range of motion measurements for both knees were entirely within normal limits.  See 38 C.F.R. § 4.71a and Part 4, Plate II.

As noted above, a 10 percent evaluation is for assignment where there is X-ray evidence of arthritis in a major joint accompanied by painful motion, even where there is no actual compensable limitation of motion.  Lichtenfels.  Accordingly, a 10 percent evaluation on that basis is warranted for the Veteran's service-connected left knee disability.  In addition, and as noted above, as of the time of the most recent VA examination in January 2010, there was clinical evidence of instability in the Veteran's left knee.  Accordingly, she is entitled to a separate 10 percent evaluation for her service-connected left knee disability based on instability of that knee.  This culminates in not more than a combined 20 percent evaluation for the Veteran's chondromalacia with degenerative joint disease of the left knee.

As regards the Veteran's service-connected right knee disability, she suffers from pain associated with joint motion.  The Veteran also exhibits X-ray evidence of degenerative arthritis in her right knee.  However, unlike her left knee, the Veteran suffers from no right knee instability or subluxation.  Under the circumstances, not only is an increased rating not in order, the evidence shows that no more than a 10 percent evaluation is appropriate for the Veteran's right knee disability.  Lichtenfels; VAOPGCPREC 23-27, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Nonetheless, the Board does not have jurisdiction to reduce the Veteran's currently assigned 20 percent evaluation for her chondromalacia of the right knee.  Accordingly, that 20 percent evaluation will remain in effect.  

There is no evidence of either a compensable limitation of flexion or extension sufficient to warrant the assignment of separate ratings under either Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  In point of fact, at her January 2010 VA examination range of motion measurements for each knee were within noncompensable limits.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, over the course of the Veteran's current appeal, symptomatology attributable to her service-connected right and left knee disabilities has been appropriately rated.  Moreover, the evidence of record shows that the disability picture presented by the Veteran's service-connected right and left knee disabilities is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bursitis of the bilateral hips is denied.

Entitlement to service connection for bilateral hallux rigidus is denied.

Entitlement to a combined evaluation in excess of 20 percent for chondromalacia of the right knee is denied.

Entitlement to a combined evaluation in excess of 20 percent for chondromalacia with degenerative joint disease of the left knee is denied.



REMAND

The Veteran seeks entitlement to an increased evaluation for her lumbar strain.  However, the pertinent evidence on file raises some question as to the current severity of that service-connected disability.

In that regard, a review of the record discloses that the Veteran last underwent a VA examination for the purpose of determining the severity of her lumbar strain in September 2005, more than five years ago.  Moreover, the Veteran has voiced continuing complaints that her lumbar strain is becoming progressively worse.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign any necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination in order to accurately determine the current severity of her service-connected lumbar strain.  The Veteran is to be notified that it is her responsibility to report for the examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

Following completion of the examination, and in accordance with the latest AMIE worksheets for rating a lumbar strain, the examiner is to provide a detailed report addressing the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her lumbar strain.  The examiner should specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with her lumbar strain.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  If the Veteran is diagnosed with any lumbar disorder other than a lumbar strain, the examiner must carefully differentiate any pathology caused by disorders other than the strain itself.

A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The RO/AMC should then readjudicate the Veteran's claim for an increased evaluation for a lumbar strain.  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent supplemental statement of the case in June 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


